Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on January 27, 2022 has been entered.

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Jan. 27 2022 including a new title which provides informative value in classifying and searching.   
	Thank you.

Applicant’s arguments with respect to claim(s) 5 and 9 have been considered but are moot because the new ground of rejection.
Examiner would like to suggest the following amendment to Claim 9 which would clearly distinguish the claimed invention over the known prior art.

Claim 9 (Currently Amended): A connector comprising: 
a housing; and 
a plurality of terminals held in the housing, 
wherein the housing includes a housing main body portion configured to hold the 
plurality of terminals to which electrical wires are to be respectively connected, and a pair of projection portions that project from the housing main body portion, the pair of projection portions respectively extending at front and rear ends in a front-rear direction of the housing[[,]] resulting in four projection portions; 
[[the]] each pair of projection portions project from the housing main body portion to respective sides in a direction perpendicular to a direction in which the electrical wires are drawn out from the terminals held in the housing main body portion, and 6U.S. Patent Application Serial No.: 17/036,912 Amendment Accompanying RCE filed January 27, 2022 Reply to Office Action dated November 5, 2021 
each of the four of projection portions each include a positioning portion that has a plurality of slide surfaces and is a portion configured for use when the connector is positioned, and a hold target portion that is a portion configured to be held by a holding tool for holding the connector.
Again, the amended claim language above is merely a suggestion by the Examiner designed to guide and direct the Applicant to areas of distinction within the claim language.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Peterson et al. (US 10,811,817).

With respect to Claim 9; Peterson et al. discloses a connector 100 comprising: a   housing 112; a plurality of terminals 142 held in the housing [Fig. 8], the housing includes a housing main body portion [containing 140] to hold the plurality of terminals 142 to which electrical wires 110 are to be connected, a pair of projection portions [Illustrated Below] that project from the housing main body portion, the pair of projection portions respectively extending at front and rear ends in a front-rear direction of the housing, the pair of projection portions project from the housing main body portion to respective sides in a direction perpendicular to a direction in which the electrical wires are drawn out from the terminals held in the housing main body portion [one of two pair Illustrated Below], the pair of projection portions each include a positioning portion 154 that has a plurality of slide surfaces 118, 156 and is a portion for use when the connector is positioned, and a hold target portion [Fig. 1 - unmarked hole] that is a portion to be held by a holding    tool 108 for holding the connector 100.



    PNG
    media_image1.png
    258
    477
    media_image1.png
    Greyscale
[AltContent: textbox (PAIR OF PROJECTION PORTIONS)]








With respect to Claim 10; Peterson et al. shows the positioning portion 154 is shaped as a groove, the hold target portion [Fig. 1 - unmarked hole] includes a recession portion that is shaped as a recession [hole] into which the holding tool 108 fits, and a step portion [within the thickness of 118] that is arranged side-by- side with the recession portion in a height direction of the housing 112 and has a level difference relative to the recession portion [Fig. 2], the pair of projection portions [Fig. 2 - portion of 118 at 154] is provided on both one end portion [Fig. 1 -  at 122] and another end portion [Fig. 1 -  at 108]  of the housing 112 with respect to a direction parallel with a drawn direction of the electrical wires, and a lock portion 158 configured to engage with and lock a partner connector 120 is provided between the pair of projection portions on the one end portion and the pair of projection portions on the other end portion [Fig. 2].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8  are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 5,380,220) in view of Kisu et al. (US 6,383,012).
With respect to Claim 5; Okabe shows connector [Figs. 4, 7] comprising: a housing 31; and a plurality of terminals T held in the housing,  the housing is provided with an electrical wire holding portion [between 38] to hold a portion [Fig. 6] of an electrical wire 3, and the electrical wire holding portion is configured to hold a portion other than an end portion of the electrical wire that is drawn out and extends from a corresponding terminal among the plurality of terminals when connected to the corresponding terminal, the held portion being a portion that extends from a bent portion of the electrical wire that is drawn out and extends from the corresponding terminal [Fig. 6].
	However the bent portion shown by Okabe is not shown as drawn out from the housing.
Kisu et al. teaches an analogous connector 10 comprising a plurality of          terminals 14, 15 held in a housing 11 provided with an electrical wire 19 having a bent portion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wires within the connector shown by Okabe to serve as a jumper as taught by Kisu et al. to serve in one of a myriad of electrical capacities of wiring that are well-known and expected in the electro-mechanical arts, thereby resulting in a bent portion that is drawn out from the housing.

With respect to Claim 6; Okabe shows the electrical wire holding portion [between 38] is a holding groove, shaped as a groove into which the electrical wire is fitted [Fig. 4].

With respect to Claim 7; Okabe shows the holding portion/groove [between 38] is provided extending parallel with a direction in which the electrical wire 3 connected to the corresponding terminal T is drawn out.

With respect to Claim 8; Okabe shows a projection 37 is formed on an inner surface of the holding groove [Fig. 5], the projection configured to prevent the electrical wire 3 fitted into the holding groove from moving out of the holding groove.

Allowable Subject Matter
Claim 1 is allowed having been amended to include all of the limitations of previous  claims 2-4 for the reasons set forth in the previous office action.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                                   Vanessa.Girardi@USPTO.Gov                                                                    
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA GIRARDI/Primary Examiner, Art Unit 2833